Citation Nr: 0113680	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  97-29 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an award of educational assistance benefits, 
under Chapter 35, Title 38, United States Code, for 
enrollment prior to July 11, 1996.


WITNESSES AT HEARING ON APPEAL

Appellant, the veteran (appellant's father), and the 
appellant's brother


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1941 to May 1946.  
The appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board, and on March 17, 
1999, the Board issued a decision which denied the appellant 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, for enrollments prior to July 11, 1996.  
The veteran appealed the Board's March 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon a Joint Motion for Partial Remand and to Stay 
Further Proceedings (Joint Motion), issued an Order dated 
November 30, 2000, which vacated the Board's decision.  The 
appellant is not currently represented in this matter. 


REMAND

The Joint Motion (upon which the Court's November 30, 2000, 
Order was based) set forth as its basis for requesting the 
Court to remand the case the fact that during the pendency of 
this appeal, Congress revised the law governing, in pertinent 
part, effective dates for awards of Chapter 35 benefits.  See 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, 114 Stat. 1822 (Nov. 1, 2000).  The 
Joint Motion noted that Section 113 of that statute 
substantially amended 38 U.S.C. § 5113 concerning the 
effective dates for educational benefits.
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  In this case, the RO has not yet considered 
the appellant's claim pursuant to the Act noted above.

The Board also notes that during the pendency of this appeal, 
certain portions of 38 C.F.R. Part 21 pertaining to claims 
and effective dates for awards of educational assistance 
benefits were also changed, effective June 3, 1999.  The RO 
must also consider the appellant's claim pursuant to these 
changes.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation includes, among 
other things, new notice/assistance provisions under certain 
circumstances.  Review of the record to ensure compliance 
with this new legislation is also necessary.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action to ensure 
compliance with all notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000. 

2.  The RO should then readjudicate the 
appellant's claim pursuant to the 
Veterans Benefits and Health Care 
Improvement Act of 2000 and 38 C.F.R. 
Part 21 as amended.  If the RO affirms 
its prior denial, it should provide the 
appellant with a supplemental statement 
of the case, which includes all laws and 
regulations applicable to his claim, and 
afford him an opportunity to respond 
thereto before the claim is returned to 
the Board for additional review.

The purpose of this Remand is to comply with the Court's 
November 30, 2000, Order and to also ensure compliance with 
applicable laws and regulations, including the Veterans 
Benefits and Health Care Improvement Act of 2000 and the 
Veterans Claims Assistance Act of 2000.  The appellant is 
free to submit any additional evidence and/or argument in 
connection with the matters addressed by the Board in this 
remand.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




